— Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 30, 1977, convicting him of sexual abuse in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and case remitted to the County Court, Nassau County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. A review of the record indicates that the verdict is against the weight of the trial evidence (see CPL 470.20, subd 5). Rabin, J. P., Gulotta, Shapiro and Mangano, JJ., concur.